 
Exhibit 10.45


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (“Agreement”) is entered into as of May 13,
2009 by and between BioTime, Inc., a California corporation (the “Company”), the
undersigned, and each other person who enters into a Stock and Warrant Purchase
Agreement with the Company pursuant to which the Company may issue and sell to
each purchaser up to 2,200,000 common shares, no par value, and warrants to
purchase common shares in “Units” consisting of one common share and one warrant
each.


NOW, THEREFORE, the parties agree as follows:


1.           Certain Definitions.  As used in this Agreement the following terms
shall have the following respective meanings:


(a)        “Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


(b)        “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Act.


(c)        “Holder” shall mean each person who originally purchased Registrable
Securities from the Company pursuant to a Stock and Warrant Purchase Agreement
and his/its transferees as permitted by Section 1.6.


(d)        The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of the effectiveness of
such registration statement.


(e)        “Registrable Securities” means the Shares, Warrants, and Warrant
Shares.  Any securities that are (i) distributed as a dividend or otherwise with
respect to Registrable Securities, (ii) issuable upon the exercise or conversion
of Registrable Securities, or (iii) issued or issuable in exchange for or
through conversion of Registrable Securities pursuant to a recapitalization,
reorganization, merger, consolidation or other transaction shall also constitute
Registrable Securities.


(f)        “Shares” means up to 4,400,000 common shares, no par value, of the
Company issued by the Company as part of the Units pursuant to the Stock and
Warrant Purchase Agreements.


(g)        “Stock and Warrant Purchase Agreements” means a series of Stock and
Warrant Purchase Agreements of like tenor pursuant to which the Company agreed
to issue and sell up to an aggregate of 2,200,000 Units to each purchaser.



 
 

--------------------------------------------------------------------------------

 

(h)        “Units” means units consisting of one Share and one Warrant each sold
by the Company to certain purchasers pursuant to the Stock and Warrant Purchase
Agreements.


(i)         “Warrants” shall include the original Warrants issued to the
original purchasers as part of Units pursuant to Stock and Warrant Purchase
Agreements, any Warrant or Warrants issued by the Company upon the transfer of
all or any portion of a Warrant, and any Warrant issued by the Company to a
Holder upon the partial exercise of any Warrant and evidencing the portion of
the Warrant that remains unexercised.


(j)         “Warrant Shares” means the common shares, no par value, and any
other securities issued or issuable by the Company upon exercise of the
Warrants.


2.           Registration Rights.


(a)        Filing of Registration Statement With Respect to Shares and
Warrants.  The Company agrees, at its expense, to file a registration statement
with the Commission to register the Shares, Warrants and Warrant Shares under
the Act, and to take such other actions as may be necessary to allow the
Warrants to be exercised and to allow the Warrants and, upon issuance, the
Warrant Shares to be freely tradable, without restrictions under the Act.  Such
registration statement shall be filed as follows:  (i) after July 14, 2009 with
respect to a registration statement that includes the Warrants and Warrant
Shares, but not the Shares, and (ii) following a written request for
registration from any Holder(s) of not less than 25% of the Shares after May 15,
2010, with respect to a registration statement that includes Shares.  The
Company will use commercially reasonable efforts to cause the registration
statement to become effective as promptly as practicable after filing.  The
Company will make all filings required under applicable state securities or
“blue sky” laws so that the Registrable Securities being registered shall be
registered or qualified for sale under the securities or blue sky laws of New
York, California, and such jurisdictions as shall be reasonably appropriate for
distribution of the Shares, Warrants, and Warrant Shares covered by the
applicable registration statement.  Each registration statement shall be a
“shelf” registration pursuant to Rule 415 (or similar rule that may be adopted
by the Securities and Exchange Commission) and shall provide that each Holder’s
plan of distribution is to offer and sell Shares, Warrants, and Warrant Shares,
as applicable, from time to time at market prices or prices related to market
prices; provided, that a registration statement may be amended to provide for an
underwritten public offering of the Shares, Warrants, and Warrant Shares
included in the registration statement if the Holders submit to the Company a
written notice to such effect with a copy of the applicable underwriting
documents and such other relevant information concerning the offering as the
Company may request.  The Company shall use commercially reasonable efforts to
keep each such registration statement effective until the earlier of (i)
completion of the distribution or distributions being made pursuant thereto, and
(ii) such time as the Holders are eligible to sell their Shares, Warrants and
Warrant Shares under Rule 144 under the Act without application of the manner of
sale and volume limitations under Rule 144.  The Company shall utilize Form S-3
if it qualifies for such use.  The Company will furnish to the Holders such
numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Act and such other related documents as

 
2

--------------------------------------------------------------------------------

 

the Holders may reasonably request in order to effect the exercise of their
Warrants and the sale of their Shares, Warrants and Warrant Shares.


(b)        “Piggy-Back Registration” of Shares.  If, at any time after May 15,
2010, the Company proposes to register any of its securities under the Act
(otherwise than pursuant to (i) this Agreement, (ii) a registration statement
pertaining to subscription rights distributed to Company shareholders, and (iii)
a registration on a Form S-8 or any other form if such form cannot be used for
registration of the Registrable Securities pursuant to its terms), and the
Shares shall not then be eligible for sale by the Holder(s) under Rule 144 under
the Act, the Company shall, as promptly as practicable, give written notice to
the Holders.  The Company shall include in such registration statement the
Shares proposed to be sold by the Holders.  Notwithstanding the foregoing, if
the offering of the Company’s securities is to be made through underwriters, the
Company shall not be required to include Shares if and to the extent that the
managing underwriter reasonably believes in good faith that such inclusion would
materially adversely affect such offering, unless the Holders agree to postpone
their sales until 10 days after the distribution is completed.  The provisions
of Section 2(e) shall apply to any such registration statement if the offering
is made through underwriters.


(c)        Costs of Registration.  The Company shall pay the cost of the
registration statements filed pursuant to this Agreement, including without
limitation all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws (including counsel’s fees and expenses in
connection therewith), printing expenses, messenger and delivery expenses,
internal expenses of the Company, listing fees and expenses, and fees and
expenses of the Company’s counsel, independent accountants and other persons
retained or employed by the Company.  Holders shall pay any underwriters
discounts applicable to the Registrable Securities.


(d)        Other Securities.  Any registration statement filed pursuant to this
Agreement may include other securities of the Company which are held by other
persons who, by virtue of agreements with the Company or permission given, are
entitled to include their securities in such registration.


(e)        Underwriting.  If Holders wish to include Shares in a registration
under Section 2(b), or if Holders holding not less than 50% of the Shares or
Warrants intend to distribute Shares, Warrants, or Warrant Shares by means of an
underwriting to be registered under Section 2(a), they shall so advise the
Company prior to the effective date of the registration statement filed by the
Company, and the Company shall include such information in a written notice to
all Holders.  All Holders shall be entitled to participate in such underwriting,
and the right of any Holder to registration pursuant to this Agreement then
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Shares, Warrants, and Warrant Shares in the
underwriting to the extent provided herein.


The Company shall (together with all Holders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting by a
majority in interest of the

 
3

--------------------------------------------------------------------------------

 

Holders and reasonably acceptable to the Company, in the case of a registration
under Section 2(a), or selected by the Company is its sole discretion, in the
case of a registration under Section 2(b).  Notwithstanding any other provision
of this Agreement, if the managing underwriter advises the Holders and the
Company in writing that marketing factors require a limitation of the number of
shares to be underwritten, then, the number of Registrable Securities that may
be included in the registration and underwriting shall be allocated among all
Holders in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities held by such Holders and any other holders of securities
having rights to include their securities in the registration, at the time of
filing the registration statement.  No Registrable Securities excluded from the
underwriting by reason of the managing underwriter’s marketing limitation shall
be included in such registration.


If any Holder or any other holder of securities eligible for inclusion in the
registration disapproves of the terms of the underwriting, such person may elect
to withdraw from the underwriting and registration by written notice to the
Company and the managing underwriter.  The Registrable Securities and/or other
securities so withdrawn shall also be withdrawn from the registration; provided,
however, that, if by the withdrawal of such Registrable Securities or other
securities a greater number of Registrable Securities held by other Holders or
other securities held by persons having rights to participate in such
registration may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Holders and other persons who have included Registrable Securities or other
securities in the registration the right to include additional Registrable
Securities or other securities in the same proportion used in determining the
underwriter limitation.


Notwithstanding any other provision of this Agreement, if the registration is
one under Section 2(b), and the managing underwriter determines that marketing
factors require a limitation of the amount of securities to be underwritten, the
Company may exclude Registrable Securities and other securities held by other
holders of registration rights without any exclusion of securities offered by
Company.  In the event of any exclusion of securities held by holders of
registration rights, the amount of securities that may be included in the
registration and underwriting shall be allocated among all Holders of
Registrable Securities and other holders of securities entitled to include
securities in such registration in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities and other securities that the
Company has agreed to register held by each such person.


(f)        Waiver.  Notwithstanding any other provision of this Agreement the
rights of the Holders under Section 2(b) may be waived by a majority-in-interest
of the Holders (based upon their holdings of Registrable Securities, with or
without notice to the Holders generally).


(g)        Limitation on Company Liability.  The Company shall have no
obligation to make any cash settlement or payment to any Holder, or to issue any
additional Shares, Warrants, or other securities to any Holder, in the event
that the Company is unable to effect or

 
4

--------------------------------------------------------------------------------

 

maintain in effect the registration of any Registrable Securities under the Act
or any state securities law despite the Company’s commercially reasonable
efforts so to do.


3.           Indemnification.
 
          (a)        The Company will indemnify, defend and hold harmless each
Holder, each of its officers, directors and partners, and each person who
controls such Holder within the meaning of the Act, and each underwriter, if
any, and each person who controls any underwriter within the meaning of the Act
from and against all expenses, claims, losses, damages and liabilities (or
actions commenced or threatened in respect thereof), including any of the
foregoing incurred in settlement of any litigation commenced or threatened
(other than a settlement effected without the consent of the Company, which
consent will not unreasonably be withheld), to the extent such expenses, claims,
losses, damages and liabilities (or actions commenced or threatened in respect
thereof) arise out of or are based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement or
prospectus, or any amendment or supplement thereto, offering Registrable
Securities, or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or (ii) any violation, by
the Company, of any rule or regulation promulgated under the Act and applicable
to the Company and relating to any registration of Registrable Securities by the
Company under the Act.  The Company will reimburse each such Holder, each of its
officers, directors and partners, and each person controlling such Holder, each
such underwriter and each such person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission based upon written information furnished to the
Company by such Holder or underwriter or controlling person specifically for use
in connection with the registration or offering of Registrable Securities.


(b)        Each Holder will, if Registrable Securities held by such Holder are
included in a registration under the Act or under any state securities law,
indemnify, defend and hold harmless the Company, each of its directors and
officers, and each independent accountant of the Company, each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Act, and each other such Holder, and each of the officers, directors and
partners and each person who controls such other Holder within the meaning of
the Act, from and against all claims, losses, damages and liabilities (or
actions commenced or threatened in respect thereof) arising out of or based on
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement or prospectus, or any amendment or
supplement offering Registrable Securities, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or (ii) any violation, by such Holder, of any
rule or regulation promulgated under the Act applicable to such Holder and
relating to action

 
5

--------------------------------------------------------------------------------

 

or inaction required of such Holder in connection with any registration of
Registrable Securities.  Such Holder will reimburse the Company, such other
Holders, such directors, officers, partners, persons, accounting firms,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement or prospectus in
reliance upon and in conformity with written information furnished to the
Company or any underwriter by such Holder specifically for use therein;
provided, however, that the obligations of such Holders under this Section 3(b)
shall be limited to an amount equal to the net proceeds to each such Holder from
the sale of Registrable Securities pursuant to such registration.


(c)        Each party entitled to indemnification under this Section 3 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld).  The Indemnified Party may participate in such
defense at the Indemnified Party’s own expense.  The failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 3 except to the extent such failure is
prejudicial to the ability of the Indemnifying Party to defend such action, but
such failure shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to any Indemnified Party otherwise than under this
Section 3.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.


4.           Information by Holder.  Each Holder of Registrable Securities
included in any registration shall furnish to the Company and to each
underwriter, upon the Company’s request, such information regarding such Holder
and the distribution proposed by such Holder as shall be required in connection
with any registration of Registrable Securities.


5.           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to:
 
              (a)         Use commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);
6

--------------------------------------------------------------------------------


 
       (b)        So long as a Holder owns any Registrable Securities, furnish
to the Holder forthwith upon request a written statement by the Company as to
its compliance with the of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company under the Exchange Act as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such securities without registration.


6.           Transfer of Registration Rights.  The rights to cause the Company
to register securities under this Agreement may be assigned:  (a) to an
“affiliate” (defined as an entity that controls, is controlled by, or under
common control with the transferor); (b) to one or more of its general partners,
limited partners, or members if the transferor is a partnership or limited
liability company; or (c) to any other transferee or assignee of an aggregate of
twenty-five percent (25%) or more of the transferor’s Registrable Securities;
provided, that as a condition to any transfer of such rights the transferor must
give the Company written notice at the time or within a reasonable time after
said transfer, stating its desire to transfer such rights, the name and address
of the transferee or assignee, and identifying the securities with respect to
which such registration rights are being assigned; provided, that nothing in
this Section shall be construed in any way to limit any restriction or condition
on transfer of any Registrable Securities imposed by any other agreement between
a Holder and the Company, the Act, any rule or regulation promulgated under the
Act, or any state securities or blue sky law or any rule or regulation
thereunder.


7.           Computation of Certain Percentages.  Where any provision of this
Agreement provides for the exercise, waive, or amendment of any rights upon the
action of Holders of a specified percentage of Registrable Securities, such
percentage shall be determined based upon the aggregate number of Registrable
Securities issued and outstanding.


8.           Miscellaneous.


(a)        Governing Law.  This Agreement shall be governed in all respects by
the laws of the State of California, as applied to contracts entered into in
California between California residents and to be performed entirely within
California.


(b)        Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


(c)        Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated orally, but only by a written
instrument signed by the Company and Holders of a majority of the Registrable
Securities which have not been resold to the public.

 
7

--------------------------------------------------------------------------------

 

(d)        Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first-class mail,
postage prepaid, or otherwise delivered by hand, by messenger or next business
day air freight services, addressed (i) if to a Holder at such Holder’s address
set forth on the signature page hereto, or at such other address as such Holder
shall have furnished to the Company in writing, or (ii) if to the Company, at
1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502; attention:  Chief
Financial Officer, or at such other address as the Company shall have furnished
to the Holders in writing.


(e)        Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach or default of any other
party under this Agreement, shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of or acquiescence in any such breach or
default or any similar breach or default thereafter occurring.  A waiver of any
single breach or default shall not be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character of any breach or default under this Agreement,
or any waiver of any provisions or conditions of this Agreement, must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement, or by law or otherwise
afforded to any party, shall be cumulative and not alternative.


(f)        Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(g)        Titles and Subtitles.  The titles of the sections and subparagraphs
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


(h)        Counterparts.  This Agreement may be executed in any number of
counterparts (including by separate counterpart signature pages), each of which
shall be an original, but all of which together shall constitute one
instrument.  Any counterpart of this Agreement may be signed by electronic or
facsimile, and such electronic or facsimile signature shall be deemed an
original signature.



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




THE COMPANY:


BIOTIME, INC.




By _________________________________
Robert Peabody,
Senior Vice President and
Chief Operating Officer






By _________________________________
Judith Segall, Secretary




HOLDER:




________________________________________
George Karfunkel


Address for Notice:           59 Maiden Lane
New York, NY  10038
FAX: (718) 921-8340




Broadwood Partners, L.P.


By:  Broadwood Capital, Inc., General Partner




By:  _______________________________
Neal C. Bradsher, President


Address for Notice:           724 Fifth Avenue
9th Floor
New York, NY 10019
FAX:  (212) 508-5756
 
 
9
